Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148263                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148263
                                                                   COA: 316095
                                                                   Saginaw CC: 12-037055-FH
  GLENN WALTER SCHOMAKER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 29, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the judgment of sentence, and we REMAND this
  case to the Saginaw Circuit Court. The sentencing guidelines apply to probation
  violation sentences. People v Hendrick, 472 Mich 555 (2005). The upper limit of the
  defendant’s sentencing guidelines range was less than 18 months, and the court was
  required to impose an intermediate sanction under MCL 769.34(4)(a) unless it provided a
  substantial and compelling reason to depart from the guidelines range in accordance with
  MCL 769.34(3). The court erred by departing from the sentencing guidelines range
  without providing a substantial and compelling reason, contrary to People v Babcock, 469
  Mich 247 (2003). On remand, the trial court shall sentence the defendant to an
  intermediate sanction, or state on the record a substantial and compelling reason for
  departing from the sentencing guidelines range. We note that the acts giving rise to the
  probation violation may provide a substantial and compelling reason to depart. Hendrick,
  supra. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
           p0521
                                                                              Clerk